United States Court of Appeals
                     For the First Circuit


No. 10-1648

       JUANITA SÁNCHEZ, on behalf of minor child D.R.-S.;
       7,124 ADDITIONAL PLAINTIFFS FOUND IN ATTACHMENT A,

                     Plaintiffs, Appellants,

                               v.


                         UNITED STATES,

                      Defendant, Appellee.



                          ERRATA SHEET


     The opinion of this Court issued on February 14, 2012, is
amended as follows:


     On p. 51, line 17: "AFTWF" should read "AFWTF"